EXHIBIT 4.1 XL CAPITAL LTD TO THE BANK OF NEW YORK, AS TRUSTEE FOURTH SUPPLEMENTAL INDENTURE DATED AS OF MAY 7, 2007 SENIOR DEBT SECURITIES SUPPLEMENT TO INDENTURE DATED AS OF JUNE 2, 2004 FOURTH SUPPLEMENTAL INDENTURE, dated as of May 7, 2007 (the “Fourth Supplemental Indenture”), by and between XL CAPITAL LTD, a Cayman Islands exempted limited company (the “Company”), having its principal office at XL House, One Bermudiana Road, Hamilton HM11, Bermuda, and THE BANK OF NEW YORK, a New York banking corporation, having a Corporate Trust Office at 101 Barclay Street, Floor 8 West, New York, New York 10286, as trustee (the “TRUSTEE”), under the Indenture. WHEREAS, the Company and the Trustee have as of June 2, 2004 entered into an Indenture (the “Base indenture”) providing for the issuance by the Company from time to time of its senior debt securities; WHEREAS, the Company and the Trustee have executed that certain First Supplemental Indenture, dated as of August23, 2004, and that certain Second Supplemental Indenture, dated as of November12, 2004, pursuant to which the Company issued a series of its 5.25% Senior Notes due 2014 (“2014 Securities”) and a series of its 6.375% Senior Notes due 2024 (“2024 Securities”) under the Base Indenture and provided for certain additional provisions of such 2014 Securities and 2024 Securities; WHEREAS, the Company and the Trustee have executed that certain Third Supplemental Indenture, dated as of December9, 2005, pursuant to which the Company issued a series of its 5.25% Senior Notes due 2011 (the “Securities”) under the Base Indenture; WHEREAS, pursuant to Section9.01(11) of the Base Indenture, the Company and the Trustee may enter into supplemental indentures to establish the form or terms of securities of any series as permitted by Sections2.01 and 3.01 of the Base Indenture; WHEREAS, the Company desires to issue another series of senior debt securities under the Base Indenture, and has duly authorized the creation and issuance of such series of senior debt securities and the execution and delivery of this Fourth Supplemental Indenture to modify the Base Indenture and provide certain additional provisions as hereinafter described (the Base Indenture, as amended and supplemented by the First Supplemental Indenture, the Second Supplemental Indenture, the Third Supplemental Indenture and this Fourth Supplemental Indenture, is hereinafter referred to as the “Indenture”); WHEREAS, the Company and the Trustee deem it advisable to enter into this Fourth Supplemental Indenture for the purposes of establishing the terms of such series of senior debt securities and providing for the rights, obligations and duties of the Trustee with respect to such series of senior debt securities; WHEREAS, the execution and delivery of this Fourth Supplemental Indenture has been authorized by a resolution of the Board of Directors of the Company or a duly authorized committee thereof; WHEREAS, concurrently with the execution hereof, the Company has delivered an Officers’
